PROMISSORY NOTE



$7,125,000

May 8, 2002

     FOR VALUE RECEIVED the undersigned LIN TV Corp "Maker" whose address is One
Richmond Square, Suite 200, Providence, Rhode Island 02906, hereby
unconditionally promises to pay to the order of Hicks, Muse & Co. Partners, L.P.
("Lender"), at Lender's office at 200 Crescent Court, Suite 1600, Dallas, Texas
75201, the sum of Seven Million, One Hundred Twenty-Five Thousand and No/100
Dollars ($7,125,000.00), as such amount may be adjusted from time to time as set
forth herein, in legal and lawful money of the United States of America,
together with interest on the unpaid balance from time to time remaining unpaid
prior to maturity at the lesser of (a) the Highest Lawful Rate (hereinafter
defined), or (b) a rate of ten percent (10.0%) per annum. Interest shall be
computed on the basis of a 360 day year and for the actual number of days
elapsed (including the first day but excluding the last day).

     The entire principal balance of this Note, together with all accrued and
unpaid interest thereon, shall be due and payable on May 8, 2003, the maturity
date of this Note; provided, however, that in the event of the consummation of
the merger of Maker and Sunrise Television Corp. (the "Merger") and the sale
(the "North Dakota Sale") of the North Dakota stations of STC Broadcasting, Inc.
("STC"), Maker will assign, and Lender will accept, the consideration received
by STC in the North Dakota Sale in excess of $28,875,000, regardless of whether
such excess consideration consists of a promissory note or cash (collectively,
the "Excess Consideration"), if any, to Lender (and the aggregate principal
balance of this Note shall be adjusted to an amount equal to the amount of such
Excess Consideration, including, by way of illustration and not of limitation,
to zero) and such adjusted amount shall be deemed to constitute full
satisfaction of this Note; and provided further that in the event of the
termination of either the Merger or the North Dakota Sale, Maker may issue a
stock purchase warrant, in full satisfaction of this Note, to Lender in
substantially the form attached hereto as Exhibit A, which grants Lender a
warrant exercisable for the number of shares (rounded to the nearest whole
share) of its Class B Common Stock, as is determined by dividing $7,125,000 by
the Fair Market Value (as defined below) of a share of Maker's Class A Common
Stock. For purposes hereof, "Fair Market Value" shall mean the public offering
'less underwriting discounts and commissions and $.01.

     If payment of this Note is not made when due, the entire indebtedness
hereunder, at the option of Lender, shall immediately become due and payable,
and Lender shall be entitled to pursue any or all remedies to which Lender is
entitled hereunder, or at law or in equity.

     It is the intent of the Lender and the Maker to conform to and contract in
strict compliance with applicable usury law from time to time in effect. All
agreements between the Lender or any other holder hereof and the Maker (or any
other party liable with respect to any indebtedness under this Note) are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment, default, demand for payment, or acceleration of the maturity of
any obligation), shall the interest taken, reserved, contracted for, charged or
received under this Note or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any
document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this paragraph and such document shall be automatically reformed and the
interest payable shall be automatically reduced to the maximum nonusurious
amount permitted under applicable law, without the necessity of execution of any
amendment or new document. If the Lender shall ever receive anything of value
which is characterized as interest under applicable law and which would apart
from this provision be in excess of the maximum lawful nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the indebtedness evidenced hereby in the inverse order of its maturity and not
to the payment of interest, or refunded to the Maker or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal. The right to accelerate maturity of the Note and the
indebtedness owing hereunder does not include the right to accelerate any
interest which has not otherwise accrued on the date of such acceleration, and
the holder hereof does not intend to charge or receive any unearned interest in
the event of acceleration. All interest paid or agreed to be paid to the holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of such indebtedness so that the amount of interest on account of
such indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law. As used in this paragraph, the term "applicable law" shall mean
such laws as they now exist or may be changed or amended or come into effect in
the future.

     This Note may be prepaid, in whole or in part, without penalty. This Note
may not be changed, amended or modified except in a writing expressly intended
for such purpose and executed by the party against whom enforcement of the
change, amendment or modification is sought. The loan evidenced by this Note is
made solely for business purposes and is not for personal, family, household or
agricultural purposes.

     THIS NOTE IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED,
IN THE STATE OF TEXAS. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES
MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS SHALL
GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS NOTE.
IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE OR ANY OTHER INSTRUMENTS EXECUTED
IN CONNECTION HEREWITH, THE PARTIES IRREVOCABLY AGREE THAT VENUE FOR SUCH
DISPUTE SHALL LIE IN ANY COURT OF COMPETENT JURISDICTION IN DALLAS, TEXAS.

     Service of any notice by Maker to Lender or by Lender to Maker, shall be
mailed, postage prepaid by certified United States mail, return receipt
requested, at the address for such party set forth in this Note, or at such
subsequent address provided to the other party hereto in the manner set forth in
this paragraph for all notices. Any such notice shall be deemed given three (3)
days after deposit thereof in an official depository under the care and custody
of the United States Postal Service.

     Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, the undersigned and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note, in addition to the principal and interest due and payable hereon,
reasonable attorneys' and collection fees.

     The undersigned and all endorsers, guarantors and sureties of this Note and
all other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
notice of acceleration, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, and agree to all renewals,
extensions, modifications, partial payments, releases or substitutions of
security, in whole or in part, with or without notice, before or after maturity.

     The undersigned hereby expressly and unconditionally waives, in connection
with any suit, action or proceeding brought by the payee on this Note, any and
every right it may have to (i) injunctive relief, (ii) a trial by jury, (iii)
interpose any counterclaim therein and (iv) have the same consolidated with any
other or separate suit, action or proceeding. Nothing herein contained shall
prevent or prohibit the undersigned from instituting or maintaining a separate
action against payee with respect to any asserted claim.

     THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

[The Remainder of This Page is Intentionally Left Blank]

EXECUTED AND AGREED as of the dated first above written.

  LIN TV CORP.





By: /s/ William A. Cunningham

--------------------------------------------------------------------------------

   William A. Cunningham    Vice President and Controller    (Principal
Accounting Officer)